


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between
Michael Clegg (“Employee”) and NETGEAR, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).


RECITALS


WHEREAS, Employee is employed by the Company;


WHEREAS, Employee and the Company entered into a Change of Control and Severance
Agreement dated January 25, 2012 (the “Severance Agreement”);
WHEREAS, the Company has granted Employee options to purchase shares of the
Company’s Common Stock (the “Options”) and awards of restricted stock units,
each unit representing the right to receive a share of Company Common Stock on
the date it becomes vested (the “RSU Awards”, and together with the Options, the
“Equity Awards”), in each case under the Company’s 2006 Long Term Incentive Plan
(the “2006 Plan”);


WHEREAS, Employee has separated from employment with the Company effective
February 6, 2015 (the “Separation Date”); and
    
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and that the Company may have against Employee and any of
the Releasees as defined below, including, but not limited to, any and all
claims arising out of or in any way related to Employee’s employment with or
separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.Consideration. In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, and provided that
Employee does not revoke the Agreement under paragraph 5 below, the Company
agrees as follows:


a.Severance Payments. The Company agrees to pay Employee continuing payments of
severance pay at his base salary rate in effect on the Separation Date from the
first regular payroll date following the Effective Date and continuing through
until December 31, 2015, in accordance with the Company’s regular payroll
practices.


b.COBRA. The Company shall reimburse Employee for the payments Employee makes
for coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), for the period from the Effective Date and
continuing through until December 31, 2015, provided Employee timely elects and
pays for continuation coverage pursuant to COBRA, within the time period
prescribed pursuant to COBRA. COBRA



--------------------------------------------------------------------------------




reimbursements shall be made by the Company to Employee consistent with the
Company’s normal expense reimbursement policy, provided that Employee submits
documentation to the Company substantiating his payments for COBRA coverage.
Notwithstanding the foregoing provisions of this paragraph, if the Company
determines in its sole discretion that it cannot provide the foregoing benefit
without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Employee a taxable
monthly payment, payable on the last day of a given month (except as provided by
the following sentence), in an amount equal to the monthly COBRA premium that
Employee would be required to pay to continue the group health coverage for
Employee and/or Employee’s eligible dependents in effect on the Separation Date
(which amount will be based on the premium for the first month of COBRA
coverage), which payments will be made regardless of whether Employee and/or
Employee’s eligible dependents elect COBRA continuation coverage and will
commence on the month following the Separation Date, or if later, the month
following the date the Company makes the determination that providing the
foregoing benefit would violate applicable law, and will end on December 31,
2015.


c.Accelerated Equity Vesting; Exercise Period Extension. The Parties agree that
the Equity Awards will vest as of the Separation Date as to that portion of the
awards that would have otherwise vested in accordance with the vesting schedules
applicable thereto as if Employee had continued providing services as an
employee of the Company until the fourteen (14) month anniversary of the
Separation Date (the “Vesting Date”); provided, that for purposes of such
vesting calculation, RSU Awards that would not otherwise be fully vested as of
the Vesting Date will be deemed to have vested in equal monthly installments
rather than equal annual installments over the four-year vesting period of such
RSU Awards. The vesting acceleration of the Equity Awards is subject to this
Agreement becoming effective and irrevocable. For avoidance of doubt, and
subject to the proviso above, any unvested portion of the Equity Awards that are
not scheduled to vest as of the Vesting Date will terminate and be cancelled on
the Separation Date. The Company also agrees to extend Employee’s exercise
period for the Options to three (3) months following the Vesting Date. Except as
expressly amended hereby, the Equity Awards will remain subject to the terms,
definitions, and provisions of the 2006 Plan and the respective stock option and
RSU award agreement(s) between the Company and Employee (the “Equity Award
Agreements”).
The Company shall have no further obligation to provide Employee with any
payments, benefits, or other consideration other than as set forth above.


d.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes. Employee agrees and acknowledges that he is
giving the Company permission to withhold from any cash payments to be made
hereunder an amount equal to any required tax withholding obligation due and
payable as a result of the severance payments and benefits being provided under
this Agreement.





--------------------------------------------------------------------------------




e.Employment Counsel. The Company will reimburse Employee for the reasonable
fees, not to exceed $2,500, of an employment attorney of his choice related to
the negotiation and drafting of this Agreement. Employee shall submit receipts
for reimbursement of such employment counsel fees prior to March 15, 2015.


f.Company Laptop; Cell Phone. Within five (5) days of the Separation Date,
Employee shall submit his Company laptop and cell phone to the Company for a
reasonable time period so that the Company may wipe all Company information from
such devices. Employee will be entitled to keep both the laptop and cell phone,
as well as his phone number. In addition, Employee’s signature below constitutes
his certification under penalty of perjury that he has returned all documents
and other items that are currently in his possession, and that he will promptly
return or destroy all documents and other items that he subsequently discovers
that have been provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company, with the exception of copies of Employee’s agreements
with the Company and compensation and benefits records. Notwithstanding the
foregoing, the Company also agrees that Employee shall be entitled to keep the
Company issued router and Arlo system that currently are in his possession for
his own personal use only.


2.Benefits. Employee’s health insurance benefits shall cease on the last day of
February 2015, subject to Employee’s right to continue his health insurance
under COBRA. Employee’s participation in all other benefits and incidents of
employment, including, but not limited to, the accrual of vacation, and paid
time off, ceased as of the Separation Date.


3.Payment of Salary and Receipt of All Benefits. The Company agrees that
expenses submitted to the Company’s human resources department by Employee by no
later than March 31, 2015 shall be paid in accordance with the terms of the
NETGEAR Global Travel and Entertainment Policy. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.


4.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that



--------------------------------------------------------------------------------




have occurred up until and including the Effective Date of this Agreement,
including, without limitation:


a.any and all claims relating to or arising from Employee’s employment
relationship with the Company and the conclusion of that relationship, including
without limitation any claims under the Employment Agreement;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate



--------------------------------------------------------------------------------




in a charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company). In addition, Employee is not waiving or releasing under this
Agreement any indemnification rights to which Employee may be entitled under the
Company’s formation documents, by contract, or as a matter of law.
Notwithstanding the foregoing, Employee acknowledges that any and all disputed
wage claims that are released herein shall be subject to binding arbitration in
accordance with Paragraph 19, except as required by applicable law. Employee
represents that he has made no assignment or transfer of any right, claim,
complaint, charge, duty, obligation, demand, cause of action, or other matter
waived or released by this Section.


5.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has forty-five (45) days within which to consider this Agreement; (c) as
set forth in the documentation provided to, and acknowledged by, Employee at the
time of presentation of this Agreement, Employee has been advised in writing by
the Company of the class, unit, or group of individuals covered by the Company’s
recent reduction in force, the eligibility factors for such reduction in force,
and the job titles and ages of all individuals who were and were not selected;
(d) he has seven (7) days following his execution of this Agreement to revoke
this Agreement; (e) this Agreement shall not be effective until after the
revocation period has expired; and (f) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 45-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 45-day period.


6.California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:





--------------------------------------------------------------------------------




A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


7.No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


8.Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that he will
not publicize, directly or indirectly, any Separation Information.


Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from his obligations hereunder, nor permit
him to make additional disclosures. Employee warrants that he has not disclosed,
orally or in writing, directly or indirectly, any of the Separation Information
to any unauthorized party.


9.Trade Secrets and Confidential Information/Company Property. Employee agrees
and hereby acknowledges that by virtue of his employment relationship and
fiduciary duties owed to the Company, he has always been subject to a
confidentiality obligation to the Company. Employee agrees at all times
hereafter to hold in the strictest confidence, and not to use or disclose to any
person or entity, any Confidential Information of the Company. Employee
understands that “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, product strategy, product roadmaps,
products, services, customer lists and customers (including, but not limited to,
customers of the Company on whom Employee has called or with whom he became
acquainted during the term of his employment), sales



--------------------------------------------------------------------------------




information and techniques, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, or other business information
disclosed to Employee by the Company either directly or indirectly, in writing,
orally, or by drawings or observation of parts or equipment. Employee further
understands that Confidential Information does not include any of the foregoing
items that have become publicly known and made generally available through no
wrongful act of Employee’s or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions
thereof. Employee hereby grants consent to notification by the Company to any
new employer about Employee’s obligations under this paragraph. Employee
represents that he has not to date misused or disclosed Confidential Information
to any unauthorized party.


10.Inventions.


a.Inventions and Intellectual Property Rights. “Invention” means any ideas,
concepts, information, materials, processes, data, programs, know-how, negative
know-how, improvements, discoveries, developments, designs, artwork, formulae,
other copyrightable works or works of authorship, and techniques and all
Intellectual Property Rights in any of such items. “Intellectual Property
Rights” means all trade secrets, copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country.


b.Prior Inventions. Employee has disclosed on Exhibit A all Inventions that (i)
Employee has, or Employee has caused to be, alone or jointly with others,
conceived, developed or reduced to practice prior to beginning his employment
with the Company, (ii) in which Employee has an ownership interest or that
Employee has a license to use, and (iii) that Employee wishes to exclude from
this Agreement (collectively, “Prior Inventions”). If Employee has listed no
Prior Inventions in Exhibit A, Employee warrants that he has no such Prior
Inventions. Employee represents and warrants that he did not incorporate, or
permit to be incorporated, Prior Inventions in any Company Inventions (defined
below) without the Company’s prior written consent. If, in the course of
Employee’s employment with the Company, Employee incorporated a Prior Invention
into a Company process, machine or other work, Employee hereby grants the
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention, all without need to
account to Employee in any way for such uses.


c.Assignment of the Company Inventions. “Company Inventions” are Inventions
assigned to the Company or to a third party as directed by the Company. Except
for Inventions listed on Exhibit A and except for Inventions that Employee can
prove qualify fully under the provisions of a Specific Inventions Law (as
defined below), Employee hereby assigns (as of when any such Inventions or
Intellectual Property Rights was first conceived, first reduced to practice, or
first fixed in a tangible medium, as applicable) to the Company all



--------------------------------------------------------------------------------




of Employee’s right, title, and interest in and to any and all Inventions (and
all Intellectual Property Rights with respect thereto) Employee made, conceived,
reduced to practice or learned, either alone or with others, during the period
of Employee’s employment by the Company. Though the Company may ask Employee to
sign specific assignments after the date of this Agreement, the assignment in
this Agreement is automatically effective with respect to any and all prior
Inventions without need for further documentation. Employee agrees, as the
Company directs, to assign all of Employee’s right, title, and interest in and
to any particular Company Invention to a third party, including without
limitation the United States government.


d.Specific Inventions Law. Employee recognizes that, in the event of a
specifically applicable state law, regulation, rule or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under such Specific Inventions
Law by virtue of the fact that any such invention was, for example, developed
entirely on Employee’s own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
anticipated business, research or development, nor resulted from work performed
by Employee for the Company.


e.Obligation to Keep the Company Informed. Employee represents and warrants to
the Company that, during the period of Employee’s employment by the Company,
Employee fully disclosed to the Company in writing (i) all Inventions Employee
authored, conceived or reduced to practice, either alone or with others and
including any that might be covered under California Labor Code Section 2870,
and (ii) all patent applications Employee filed or in which Employee was named
as an inventor or coinventor (collectively (i) and (ii), “Covered Inventions”).
For a period of one (1) year after the Separation Date, Employee will promptly
and fully disclose to the Company in writing all Covered Inventions authored,
conceived or reduced to practice or that are the subject of a patent application
during such one (1) year period.


f.Enforcement of Intellectual Property Rights and Assistance. At any time (and
from time to time) after the Separation Date, Employee will assist the Company
in every proper way to obtain and enforce United States and foreign Intellectual
Property Rights relating to the Company Inventions. If the Company cannot secure
Employee’s signature on any document needed in connection with such purposes,
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Employee’s agent and attorney-in-fact, which
appointment is coupled with an interest, to act on Employee’s behalf to execute
and file any such documents and to do all other lawfully permitted acts to
further such purposes with the same legal force and effect as if Employee
executed them himself.


g.Waiver of Moral Rights. If Employee has any moral rights or other similar
rights in any Company Inventions that Employee cannot assign to the Company,
Employee hereby agrees to waive, and does waive, all enforcement of such moral
rights against the Company or any of its successors or assigns.


h.Records. Employee represents and warrants to the Company that he kept and
maintained adequate and current records (in the form of notes, sketches,
drawings



--------------------------------------------------------------------------------




and in any other form the Company requires) of all Inventions Employee made
during his employment by the Company. Employee acknowledges that such records
remain the sole property of the Company at all times.


11.No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within ten (10)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.


12.Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company (on behalf of its officers and directors) agrees not
to disparage Employee in any manner likely to be harmful to Employee or to
Employee’s personal reputation; provided, however, that both Employee and the
Company may respond accurately and fully to any question, inquiry or request for
information when required by legal process. Employee understands that the
Company’s obligations under this paragraph extend only to the Company’s current
executive officers and members of its Board of Directors and only for so long as
each officer or member is an employee or Board member of the Company. Employee
shall direct any inquiries by potential future employers to the Company’s human
resources department.


13.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Employee under this Agreement and to
obtain damages, except as provided by law, provided, however, that the Company
shall not recover One Hundred Dollars ($100.00) of the consideration already
paid pursuant to this Agreement and such amount shall serve as full and complete
consideration for the promises and obligations assumed by Employee under this
Agreement.


14.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.





--------------------------------------------------------------------------------




15.Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.


16.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


17.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


18.Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A.  Each payment and benefit to be paid
or provided under this Agreement is



--------------------------------------------------------------------------------




intended to constitute a series of separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.  With respect to any amount eligible
for reimbursement under this Agreement (i) the amount of the reimbursement in
one calendar year may not affect the amount eligible for reimbursement in any
other calendar year (except that a plan providing medical or health benefits
may, to the extent permitted by Section 409A, impose a generally applicable
limit on the amount that may be reimbursed or paid), (ii) the right to
reimbursement will not be subject to liquidation or exchange for another benefit
or payment, and (iii) subject to any shorter time periods provided herein or in
the applicable reimbursement arrangement, any such reimbursement of an expense
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred. The Company and Employee will
work together in good faith to consider either (i) amendments to this Agreement;
or (ii) revisions to this Agreement with respect to the payment of any awards,
which are necessary or appropriate to avoid imposition of any additional tax or
income recognition prior to the actual payment to Employee under Section 409A. 
In no event will the Company reimburse Employee for any taxes that may be
imposed on Employee as a result of Section 409A.


19.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


20.No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


21.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


22.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


23.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and



--------------------------------------------------------------------------------




Employee’s relationship with the Company, with the exception of the
Confidentiality Agreement and the Equity Award Agreements, except as modified
herein.


24.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.


25.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.


26.Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within the forty-five (45) day period set forth
under paragraph 5 above.  Each Party has seven (7) days after that Party signs
this Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by either Party before that date (the
“Effective Date”).


27.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


28.Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:
(a)    he has read this Agreement;
(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and

(d)    he is fully aware of the legal and binding effect of this Agreement.


(signature page follows)



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




    
 
 
MICHAEL CLEGG, an individual
 
 
 
Dated: February 10, 2015
 
/s/ Michael Clegg    
 
 
Michael Clegg








 
 
NETGEAR, INC.
 
 
 
Dated: February 10, 2015
By:
/s/ Andrew Kim
 
 
Andrew Kim
 
 
SVP of Corp. Dev. & General Counsel






--------------------------------------------------------------------------------




EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 

_x_ No inventions or improvements
___ Additional Sheets Attached


Date: February 10, 2015
 
/s/ Michael Clegg
 
 
 Signature    
 
 
 
 
 
Michael Clegg
 
 
 Name of Employee (typed or printed)




--------------------------------------------------------------------------------






CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT


“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for the employer.


(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



